DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to performing automatic editing of media compositions using media editing applications equipped with neural-network-based deep-learning models. Independent claims 1, 24, and 25 uniquely recite the distinct features, “the automatic editing comprises automatically generating a value of a parameter that defines an editing function that is applied to the raw media; the automatic editing is based on a trained third-party neural network model for the editing function, wherein the third-party neural network model was trained using a third- party training data set comprising, for each media composition of a plurality of media compositions edited by one or more third-party editors: an input vector comprising representative raw media extracted from raw media that was previously edited by the one or more third-party editors; and an output vector comprising a value specified by the one or more third- party editors of the parameter defining the editing function that was applied to the raw media during the previous editing; training a user-adapted neural network model based on a combination of the third-party training data set and a user-generated training data set, wherein: the user-generated training data set comprises, for each media composition of a plurality of media compositions previously edited by a user of the media editing application: an input vector comprising representative raw media extracted from raw media that was previously edited by the user; and an output vector comprising a value specified by the user of the parameter defining the editing function that was applied to the raw media during the editing by the user.” The prior art does not anticipate or render the above underlined obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCaddon et al. (US Pub. No. 2012/0094768) discloses an apparatus, methods and/or systems for providing interactive experiences over a network.
Ramesh et al. (US Pub. No. 2018/0314715) discloses a  neural network is trained to facilitate the identification and selection of other images for association with other text, and subsequent publishing together in multimedia.
Atanda (US Pub. No. 2019/0253431) discloses a personal data sharing system comprising an aggregator for aggregating data from a plurality of disparate sources and for categorising said aggregated data into discrete groups of data, a platform configured to enable the assignment of an access permission level for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of pre-determined access permission levels.
Muddu et al. (US Pat. No. 10/243,970) discloses a security platform employs a variety techniques and mechanisms to detect security related anomalies and threats in a computer network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484